81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Cindy S. CARLSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-1793.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
Cindy Carlson filed a motion under 28 U.S.C. § 2255, claiming that the district court improperly required that she make more than $50,000 in restitution payments.   Carlson's argument is a nonstarter.   She could have, but did not, present her claim on direct appeal for the simple fact that she did not appeal her conviction and sentence.   But a collateral attack is not just a belated appeal, with a chance to make all omitted arguments.   See Reed v. Farley, 114 S. Ct. 2291, 2300 (1994).   Carlson has not shown good cause for and prejudice from her failure to appeal.   As such, her restitution claim has not been preserved for decision.   Melvin v. United States, No. 95-2190, slip op. at 2 (7th Cir.  March 15, 1996).


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)